The records in each of the above numbered cases have been filed in this court for more than a year, and no brief has been filed in either of said cases in behalf of the appellants. Said cases being reached for submission on the regular call of the docket and no one appearing on behalf of the appellants in each of said cases, the Assistant Attorney General, therefore, has filed a motion in each case to affirm the judgment of the lower court because the appeal in each case has not been prosecuted. See Joe Price v. State, 5 Okla. Crim. 147. The clerk of this court is, therefore, directed to enter a judgment of affirmance in each of said cases, and without delay send the mandate out in each case directing the trial court in each case to enforce its judgment. *Page 670